          5:19-bk-15236 Doc#: 11 Filed: 10/09/19 Entered: 10/09/19 16:52:25 Page 1 of 6


                                       UNITED STATES BANKRUPTCY COURT
                                        EASTERN DISTRICT OF ARKANSAS
                                              PINE BLUFF DIVISION

Debtor(s) Robert Jones                                                                            Case No. 5:19-15236


                                                Arkansas Chapter 13 Plan
                                                    (Local Form 13-1)
___________________________________________________________________________________________________________

 Original Plan              Amended Plan               For an amended plan, all applicable provisions must be repeated
                                                       from the previous plan(s). Provisions may not be incorporated by
                                                       reference from previously filed plan(s).

                                                       List below the sections of the plan that have been changed:
                                                       _________________________________________________________________

                                                       State the reason(s) for the amended plan, including any changes of circumstances
                                                       below. If creditors are to be added, please complete Addendum A as well as file
                                                       any appropriate amended schedules.
                                                       ________________________________________________________________

                                                       ________________________________________________________________

                                                       The Amended Plan is filed:           Before confirmation
                                                                                            After confirmation
 Part 1: Notices
 To Debtor(s): This form sets out options that may be appropriate in some cases, but the presence of an option on the form
               does not indicate that the option is appropriate in your circumstances. Plans that do not comply with local rules
               and judicial rulings may not be confirmable.

                Original plans and amended plans must have matrix(ces) attached or a separate certificate of service should be
                filed to reflect service in compliance Fed. R. Bankr. P. 2002.

 To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated. You should read
               this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an attorney,
               you may wish to consult one. If you oppose the plan’s treatment of your claim or any provision of this plan, you or your
               attorney must file a written objection to confirmation with the United States Bankruptcy Court either electronically (if filer
               is approved for electronic filing) or at the following addresses:

                  •   For Eastern District cases (Batesville, Helena, Jonesboro, Little Rock, or Pine Bluff Divisions):
                      United States Bankruptcy Court, 300 West 2nd Street, Little Rock, AR 72201

                  •   For Western District cases (El Dorado, Fayetteville, Fort Smith, Harrison, Hot Springs, or Texarkana Divisions):
                      United States Bankruptcy Court, 35 E. Mountain Street, Fayetteville, AR 72701

                The objection should be filed consistent with the following timelines:

                      Original plan filed at the time the petition is filed: Within 14 days after the 341(a) meeting of creditors is
                      concluded.

                      Original plan filed after the petition is filed or amended plan (only if filed prior to the 341(a) meeting): Within
                      the later of 14 days after the 341(a) meeting of creditors is concluded or 21 days after the filing of the plan.

                      Amended plan: Within 21 days after the filing of the amended plan.


              The court may confirm this plan without further notice if no objection to confirmation is timely filed.
          Debtor(s) Robert Jones
           5:19-bk-15236                                             Case
                             Doc#: 11 Filed: 10/09/19 Entered: 10/09/19   No. 5:19-15236
                                                                        16:52:25  Page 2 of 6

  The following matters may be of particular importance. Debtor(s) must check one box on each line to state whether or not the plan
  includes each of the following items. If an item is checked as “Not included” or if both boxes are checked, the provision will
  be ineffective if set out later in the plan.

          A limit on the amount of a secured claim, set out in Section 3.4, which may
   1.1                                                                                                  Included          Not included
          result in a partial payment or no payment at all to the secured creditor.
   1.2 Nonstandard plan provisions, set out in Part 8.                                                  Included          Not included
  2

 Part 2: Plan Payments and Length of Plan
  2.1 The debtor(s) will make regular payments to the trustee as follows:
    Inapplicable portions below need not be completed or reproduced.

      Original plan: The debtor(s) will pay $323.00 per month to the trustee. The plan length is 60 months.


          The debtor(s) will pay all disposable income into the plan for not less than the required plan term, or the applicable commitment
          period, if applicable, unless unsecured creditors are being paid in full (100%). If fewer than 60 months of payments are
          specified, additional monthly payments will be made to the extent necessary to make the payments to creditors specified in this
          plan.

  2.2     Payments shall be made from future income in the following manner:

          Name of debtor Robert Jones

                  Direct pay of entire plan payment or ________ (portion of payment) per month.

                  Employer withholding of $323.00 per month.
                      Payment frequency:        monthly,  semi-monthly,       bi-weekly,    weekly,     other
                      If other, please specify: ___________________

                            Employer name Waste Management
                            Address       1001 Fannin Street, Suite 4000
                                          Houston, TX 77002
                            Phone         ______________________________________

  2.3     Income tax refunds.

      Check one.
             Debtor(s) will retain income tax refunds received during the plan term and have allocated the refunds in the budget.

              Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
          return and will turn over to the trustee all income tax refunds received during the plan term.

             Debtor(s) will treat income tax refunds as described below. The debtor(s) will supply the trustee with a copy of each income
          tax return filed during the plan term within 14 days of filing.
           ____________________________________________________________________________________________________
          ____________________________________________________________________________________________________

  2.4 Additional payments.

      Check one.
             None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.


 Part 3: Treatment of Secured Claims
  3 . 1 Adequate Protection Payments.

          Check one.
            None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.




Arkansas Plan Form - 8/18                                                                                                           Page 2
         Debtor(s) Robert Jones
          5:19-bk-15236                                             Case
                            Doc#: 11 Filed: 10/09/19 Entered: 10/09/19   No. 5:19-15236
                                                                       16:52:25  Page 3 of 6

             The debtor(s)’ plan payment to the trustee will be allocated to pay adequate protection payments to secured creditors as
         indicated below. The trustee shall be authorized to disburse adequate protection payments upon the filing of an allowed claim
         by the creditor. Preconfirmation adequate protection payments will be made until the plan is confirmed. Postconfirmation
         adequate protection payments will be made until administrative fees are paid (including the initial attorney’s fee). Payment of
         adequate protection payments will be limited to funds available.

           Creditor and last 4 digits                                          Monthly
                                            Collateral                                                          To be paid
           of account number                                                   payment amount
           Credit        Acceptance         2008 Hyundai Sonata                $56.96                              Preconfirmation
           Corporation                                                                                             Postconfirmation
           8141

  3 . 2 Maintenance of payments and cure of default (long term-debts, including debts secured by real property that debtor(s)
        intend to retain).
        Check one.
           None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

  3.3   Secured claims excluded from 11 U.S.C. § 506 (non-506 claims).
        Check one.
           None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

  3.4   Claims for which § 506 valuation is applicable. Request for valuation of security, payment of fully secured claims, and
        modification of undersecured claims.

        Check one.
           None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

        The remainder of this paragraph will be effective only if there is a check in the box “included” in § 1.1.

           The debtor(s) request that the court determine the value of the collateral securing the claims as listed below. For each non-
        governmental secured claim listed below, the debtor(s) state that the value of the collateral securing the claim should be as set
        out in the column headed Value of collateral. For secured claims of governmental units, unless otherwise ordered by the court,
        the value of the collateral securing the claim listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over
        any contrary amount listed below.

        Secured claims will be paid the lesser of the amount of the claim or the value of the collateral with interest at the rate stated
        below. The portion of any allowed claim that exceeds the value will be treated as an unsecured claim under Part 5 of this plan. If
        the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be treated in its entirety
        as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the claim amounts listed on a filed and
        allowed proof of claim will control over any contrary amount listed below, except as to value, interest rate and monthly payment.

        The holder of any claim listed below as having value in the column headed Value of collateral will retain the lien on the property
        interest of the debtor(s) or the estate(s) until the earlier of: (a) payment of the underlying debt determined under nonbankruptcy
        law, or (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the
        creditor.

           Creditor and last 4                                          Debt/                                                      Estimated
                                                         Purchase                          Value of     Interest     Monthly
           digits of account       Collateral                           estimated                                                  unsecured
                                                         date                              collateral   rate         payment
           number                                                       claim                                                      amount
           Credit                  2008 Hyundai          10/14/2015     $3,000.00          $4,275.00    5.25%        $56.96        $0.00
           Acceptance              Sonata
           Corporation
           8141

  3.5   Surrender of collateral.

           None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

  3.6 Secured claims not provided treatment. In the event that a secured claim is filed and allowed that is not provided treatment in
      the plan, the trustee shall pay such creditor the claim amount without interest after this plan in all other respects has been
      completed.

  Part 4: Treatment of Fees and Priority Claims
  4.1   General.


Arkansas Plan Form - 8/18                                                                                                               Page 3
         Debtor(s) Robert Jones
          5:19-bk-15236                                             Case
                            Doc#: 11 Filed: 10/09/19 Entered: 10/09/19   No. 5:19-15236
                                                                       16:52:25  Page 4 of 6

        Trustee’s fees and all allowed priority claims, including domestic support obligations, will be paid in full without postpetition interest.

  4.2   Trustee’s fees.

        The trustee’s fees are governed by statute and may change during the course of the case.

  4.3   Attorney’s fees.

        The attorney’s fee is subject to approval of the court by separate application. The following has been paid or will be paid if
        approved by the court:

              Amount paid to attorney prior to filing:    $0.00

              Amount to be paid by the trustee:           $4,000.00

              Total fee requested:                        $4,000.00

        Upon confirmation, the attorney shall receive an initial fee as provided in the application and approved by the court from funds
        paid by the debtor(s), after administrative costs have been paid. The remaining fee will be paid at the percentage rate of the total
        disbursed to creditors each month provided in the application approved by the court.

              The initial fee and percentage rate requested in the application are $1,200.00 and 25.00 %, respectively.

  4.4   Priority claims other than attorney’s fees and those treated in § 4.5.

        Filed and allowed priority claims (usually tax claims), including without limitation, the following listed below, will be paid in full in
        accordance with 11 U.S.C. § 1322(a)(2), unless otherwise indicated. For claims filed by governmental units, the categorization
        of the claim by the creditor (secured, priority, nonpriority unsecured) and amounts shall control over any contrary amounts unless
        otherwise ordered by the court.

  4.5   Domestic support obligations.

        Check one.
          None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.

        The name(s) and address(es) of the holder of any domestic support obligation are as follows. See 11 U.S.C. §§ 101(14A) and
        1302(b)(6). ***If joint debtors, indicate which debtor has a domestic support obligation.***

           Name and address of holder                    Paid to                                      Name of debtor obligated
           Catrena Childress                               Holder                                     Robert Jones
           Pine Bluff, AR 71601                            Governmental unit, below
           Kirsten Berry                                   Holder                                     Robert Jones
           Pine Bluff, AR 71601                            Governmental unit, below

        The following domestic support obligation claims are assigned to, owed to, or recoverable by a governmental unit.

           Name and address of the                       Holder of the
                                                                                                      Name of debtor obligated
           governmental unit                             domestic support obligation
           Circuit Court of Jefferson Co                 Catrena Childress                            Robert Jones
           PO Box 7433
           Pine Bluff, AR 71611
           OCSE                                          Kirsten Berry                                Robert Jones
           PO Box 5809
           Pine Bluff, AR 71611-5809

        Continuing domestic support obligation payment.

            The regular monthly support payment shall be paid by the debtor(s) directly and is included on Schedules I or J.

            The regular domestic support obligation monthly payment of $_______ shall be paid by the trustee as a continuing debt.

        Domestic support obligation arrearage payment.

           The domestic support obligation arrearage claim will be paid by the trustee as listed below. Unless otherwise ordered by the
        court, the arrearage claim amount listed on the filed and allowed proof of claim will control over the total estimated arrearage
        amount listed below.
Arkansas Plan Form - 8/18                                                                                                                 Page 4
         Debtor(s) Robert Jones
          5:19-bk-15236                                             Case
                            Doc#: 11 Filed: 10/09/19 Entered: 10/09/19   No. 5:19-15236
                                                                       16:52:25  Page 5 of 6



 Part 5: Treatment of Nonpriority Unsecured Claims
  5.1   Nonpriority unsecured claims.

        Allowed nonpriority unsecured claims shall be paid at least as much as they would receive if the debtor(s) filed a Chapter 7 case.
        Allowed nonpriority unsecured claims shall be paid in full (100%) unless a different treatment is indicated below. For
        above median income debtor(s), the distribution to unsecured creditors includes any disposable income pool (monthly disposable
        income times 60 months) from Form 122C-2, unless the debtor(s) are unable to meet the disposable income pool based on the
        following circumstances: _________________________________________________________________________________
        _____________________________________________________________________________________________________

        Check one, if applicable.
           A PRORATA dividend, including disposable income pool amounts, if applicable, from funds remaining after payment of all
        other classes of claims; or

           Other. Please specify _____________________________________________.

  5.2   Special nonpriority unsecured claims and other separately classified nonpriority unsecured claims.

        Check one.
          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

  5.3   Maintenance of payments and cure of any default on nonpriority unsecured claims.

        Check one.
          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6: Contracts, Leases, Sales and Postpetition Claims
  6.1   Executory Contracts and Unexpired Leases.

        Check one.
          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.

        The executory contracts and unexpired leases listed below are assumed or rejected as indicated.
            Assumed items. The following executory contracts and unexpired leases are assumed, and payments due after the filing of
        the case will be paid directly by debtor(s), or by the trustee, as set forth below. Debtor(s) propose to cure any default by paying
        the arrearage on the assumed leases or contracts in the amount listed on the filed and allowed proof of claim, if contrary to the
        amount listed below.
                                  Description of                                            Number of                       Monthly
                                                          Payment to Payment                                Arrearage
           Creditor               contract or                                               remaining                       arrearage
                                                          be paid by        amount                          amount
                                  property                                                  payments                        payment
           Progressive            14k bridal set w/           Debtor(s)     $240.95         10              $0.00           $0.00
           Leasing                diamonds                    Trustee

  6.2   Sale of assets.

        Check one.
          None. If “None” is checked, the rest of § 6.2 need not be completed or reproduced.

  6.3   Claims not to be paid by the trustee.

        Check one.
          None. If “None” is checked, the rest of § 6.3 need not be completed or reproduced.

  6.4   Postpetition claims.

        Check one.
          None. If “None” is checked, the rest of § 6.4 need not be completed or reproduced.

            Postpetition claims pursuant to 11 U.S.C. §§ 1305 and 1322(b)(6) may be added to the plan by the debtor(s) and, if the creditor
        elects to file a proof of claim with respect to the postpetition claim, the claim may be treated as though the claims arose before
        the commencement of the case, to be paid in full or in part through the plan. Upon completion of the case, any unpaid balance
        of such claim may be subject to discharge.


Arkansas Plan Form - 8/18                                                                                                          Page 5
        Debtor(s) Robert Jones
         5:19-bk-15236                                             Case
                           Doc#: 11 Filed: 10/09/19 Entered: 10/09/19   No. 5:19-15236
                                                                      16:52:25  Page 6 of 6


 Part 7: Vesting of Property of the Estate
  7.1   Property of the estate will vest in the debtor(s) upon:

        Check the applicable box.

           plan confirmation.

           entry of discharge.

           other: _________________________________________________________


 Part 8: Nonstandard Plan Provisions
           None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.


 Part 9: Signatures
        By filing this document, the attorney for the debtor(s) or the debtor(s) themselves, if not represented by an
        attorney, certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to
        those contained in plan form used in the Eastern and Western Districts of Arkansas, other than any
        nonstandard provisions included in Part 8.


                  /s/ Jeremy Bueker                                    Date October 9, 2019
                  Jeremy Bueker 2001252
                  Signature of Attorney for Debtor(s)




Arkansas Plan Form - 8/18                                                                                     Page 6
